DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on January 24, 2022 have been considered.  Claims 1, 5, 8, 12, and 15 have been amended.  Claims 1-20 are pending.

Claim Objections
3.	Claims 5 and 19 are objected to because of the following informalities:   Referring to claim 5:
	Claim 5 recites “The blockchain integrated station of claim 1, further comprising: receiving… sending…”.  It is not clear how the blockchain integrated station comprises a receiving step, a sending step. Examiner proposes to amend it to “The blockchain integrated station of claim 1, the operations further comprising: receiving… sending…”
Referring to claim 19:
	Claim 19 recites “The computer-implemented system of claim 15, the operations comprising:”, where ‘the operations comprising:” should be “the operations further comprising:”, since independent claim 15 recites “perform one or more operations comprising:”.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (U.S. 2019/0036711 A1), in view of Kent (U.S. .
Referring to claims 1, 8, 15:
	 	Qiu teaches:
             A blockchain integrated station of a computer-implemented system performing a computer-implemented method, comprising: 
             at least one processor (see Qiu, fig. 2, ‘first node’); and
             one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform one or more operations comprising (see Qiu, fig. 2, ‘first node’):
          obtaining, by the blockchain integrated station, a first network address corresponding to a certificate authority center and a second network address corresponding to a first blockchain node in the blockchain network, wherein the blockchain integrated station has not become a blockchain node in the blockchain network (see Qiu, [0019] ‘receiving a certificate application request sent by the first node in the blockchain …issuing the digital certificate to the first node’; [0012] ‘receiving, by a second node [i.e., a first blockchain node ], a first communication request sent by a first node’; [0084] ‘a node requesting to join in the blockchain [i.e., the node has not become a blockchain node ] can further send a certificate application request to the CA center [i.e., the certificate authority center ].’); 
           initiating, by the blockchain integrated station, an authentication request to the certificate authority center based on the first network address (see Qiu, [0019] ‘receiving a certificate application request’; [0084] ‘send a certificate application request to the CA center’); 
           receiving, by the blockchain integrated station and from the certificate authority center, a digital certificate after the certificate authority center determines that the authentication request passes verification (see Qiu, [0019] ‘issuing the digital certificate to the first node’); and 
           sending, by the blockchain integrated station and based on the second network address, the digital certificate to the first blockchain node, wherein the digital certificate is used by the first blockchain node to add the blockchain integrated station to join in the blockchain can further send a certification application request to the CA center.’).
Qiu discloses obtaining the configuration instruction, i.e., values of a first network address, values of a second network address (see Qiu, [0012] ‘receiving, by a second node [i.e., a first blockchain node ], a first communication request sent by a first node’; [0084] ‘a node requesting to join in the blockchain [i.e., the node has not become a blockchain node ] can further send a certificate application request to the CA center [i.e., the certificate authority center ].’).  However, Qiu does not disclose that the configuration instruction is input by the user.
Kent discloses that the configuration instruction is input by a user (see Kent, [0047] ‘A list of distribution addresses [i.e., where a list of distribution addresses corresponds to the configuration instruction ] may be provided to the certificate requestor by a certificate user, for example via a configuration file or via user input such as a keyboard or a mouse.’)
It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kent into the system of Qiu to substitute one known element (Qiu’s obtaining the first network address, and the second network address) for another (Kent’s user input configuration instruction, such as the first network address, and the second network address), and the results of the substitution would have been predictable.
 However, Qiu does not elaborate on adding a new blockchain node in the blockchain network. 
	Zeng elaborates on adding a new blockchain node in the blockchain network (see Zeng, [0065] ‘(4) the new node is added to the node list if each chained node receives more than half of the agreement information from other chained nodes, and the adding process is completed.’)
It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Zeng into the system of Qiu to add a new blockchain node in the blockchain network.  Qiu teaches "a method, an apparatus, and an electronic device for communication between blockchain 
Referring to claims 3, 10, 17:
		Qiu, Kent, and Zeng further disclose:
                     wherein the certificate authority center is comprised in the blockchain network; or the certificate authority center is comprised in a public network outside the blockchain network (see Qiu, [0007] ‘a blockchain network’).
Referring to claims 6, 13, 20:
		Qiu, Kent, and Zeng further disclose:
		after the digital certificate is verified by the first blockchain node, a transaction for adding a node in the blockchain network is initiated (see Zeng, [0065] ‘(3) the chained nodes that have received the authentication message of the new node will review and authenticate the message, check the integrity and authenticity of the information, and broadcast the authentication result to other nodes (agree or object);’); and 
           the transaction is executed after a plurality of blockchain nodes in the blockchain network reach consensus on the transaction, wherein the blockchain integrated station is added as the new blockchain node by executing the transaction (see Zeng, [0065] ‘(4) the new node is added to the node list if each chained node receives more than half of the agreement information from other chained nodes [i.e., ‘consensus’ ], and the adding process is completed.’). 

6.	Claims 2, 4-5, 9, 11-12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (U.S. 2019/0036711 A1), in view of Kent (U.S. 2017/0279618 A1), in view of Zeng et al. (U.S. 2021/0135867 A1), further in view of Verzun et al. (U.S. 2019/0386969 A1), hereinafter “Verzun”. 
Referring to claims 2, 9, 16:

		Verzun discloses a tunnel (see Verzun, [0377] ‘transport security is performed by tunneling protocols (such as IPSec), executed on a hop-by-hop basis in the cloud.’)
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Verzun into the system of Qiu to use tunneling.  Qiu teaches "a method, an apparatus, and an electronic device for communication between blockchain nodes, and a method, an apparatus, and an electronic device for blockchain-based digital certificate management.” (see Qiu, [0002]).  Therefore, Verzun’s teaching of using a tunnel could enhance the system of Qiu, because Versun discloses “The purpose of these private tunnels is to divert traffic away from subnets suffering QoS degradation from congestion and to avert cyberattacks on the network or on blockchain transactions such as DoS or Sybil or other surround attacks.” (see Verzun, [0699])
Referring to claims 4, 11, 18:
		Qiu, Kent, and Zeng further disclose:
		wherein: if the certificate authority center is comprised in the blockchain network, the certificate authority center is a blockchain node which has initiated a certificate authority service in the blockchain network (see Qiu, [0019] ‘receiving a certificate application request sent by the first node in the blockchain…issuing the digital certificate to the first node’).
		However, they do not disclose blockchain-as-a-service.
                     Verzun discloses blockchain-as-a-service (see Verzun, [0380] ‘blockchain-as-a-service (BaaS)’)
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Verzun into the system of Qiu to use BaaS.  Qiu teaches "a method, an apparatus, and an electronic device for communication between blockchain nodes, and a method, an apparatus, and an electronic device for blockchain-based digital certificate management.” (see Qiu, [0002]).  Therefore, Verzun’s teaching of using BaaS could enhance the system of Qiu, rapid blockchain transactions, HyperSphere cryptocurrency generation, and e-commerce.” (see Verzun, [0595]).
Referring to claims 5, 12, 19:
		Qiu, Kent, and Zeng further disclose: 
           sending, by the blockchain integrated station, the digital certificate to the second blockchain node, wherein the digital certificate is used by the second blockchain node to add the blockchain integrated station as the new blockchain node in the blockchain network (see Qiu, [0056] ‘the first node can add the digital certificate of the first node to a communication request, and send the communication request to the second node,…establish the communication connection after the second node verifies that the digital certificate of the first node is valid’).
	However, they do not disclose the inquiry.
	Verzun discloses inquiry (see Verzun, [0257] ‘record of inquires it receives’). 
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Verzun into the system of Qiu to use inquiries.  Qiu teaches "a method, an apparatus, and an electronic device for communication between blockchain nodes, and a method, an apparatus, and an electronic device for blockchain-based digital certificate management.” (see Qiu, [0002]).  Therefore, Verzun’s teaching of using inquires could enhance the system of Qiu, because Verzun discloses “SDNP client app 101 then sends the query to SDNP name server node 108 over wireline connection 113. SDNP name server node 108 then returns the current dynamic SDNP address” (see Verzun, [0269]). 

7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (U.S. 2019/0036711 A1), in view of Kent (U.S. 2017/0279618 A1), in view of Zeng et al. (U.S. 2021/0135867 A1), further in view of Krukar et al. (U.S. 2019/0373137 A1, hereinafter “Krukar”.
Referring to claims 7, 14:

           	wherein the blockchain integrated station comprises a cryptographic acceleration card that is used to perform at least one of a key management operation, an encryption and decryption operation, or a signature verification operation, wherein the blockchain integrated station further comprises at least one of an intelligent network card or a smart contract processing chip, and wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface (see Qiu, [0007] ‘improve security of communication between blockchain nodes and further improve security of a blockchain network.’;  [0016] ‘encryption technology’; [0134] ‘a certificate authority’; [0144] ‘special purpose logic circuitry’).
		However, they do not disclose smart contact processing chip.
		Krukar discloses smart contract processing chip (see Krukar, [0058] ‘circuits’; [0091] ‘smart contract’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Krukar into the system of Qiu to use smart contact processing chip.  Qiu teaches "a method, an apparatus, and an electronic device for communication between blockchain nodes, and a method, an apparatus, and an electronic device for blockchain-based digital certificate management.” (see Qiu, [0002]).  Therefore, Krukar’s teaching of using smart contact processing chip could enhance the system of Qiu, because Krukar discloses “The smart contact can respond by recording cost data for doing the job on the block chain.” (see Krukar, [0091]). 

Response to Arguments
8.	Applicant’s arguments filed on January 24, 2022 have been considered. Independent claims have been amended to include new limitations.  However, upon further consideration, a new grounds of rejection is being made in view of Kent.
          Applicant’s arguments directed to the new limitations are moot due to the new grounds of rejection. 
(a)	Applicant submits:
st par)
Examiner maintains:
           Qiu discloses in [0084] ‘a node requesting to join in the blockchain [i.e., has not become a blockchain node ] can further send a certificate application request to the CA center.’
	 Therefore, the combination of references disclose or suggest the node has not become a blockchain node in the blockchain network when receiving the configuration instruction, as recited by the independent claims.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 (a)	SUTERA; Massimo (US 20170177477 A1) disclose system address reconstruction;
(b)	Todd; Stephen J. (US 9292523 B1) disclose Managing data storage;
(c)	Murakami; Shingo et al. (US 20130023257 A1) disclose System and Method for Providing Configurations of Local Network;
(d)	Bender; Christopher Lyle et al. (US 20090222657 A1) disclose Methods And Apparatus For Use In Obtaining A Digital Certificate For A Mobile Communication Device;
(e)	Rueckwald; Mark C. (US 20080168536 A1) disclose system and methods for reduction of unwanted electronic correspondence’
(f)	Ndiaye, Baila (US 20030188161 A1) disclose Unique and secure identification of a networked computing node;
(g)	Hilton; William K. (US 5530934 A) disclose Dynamic memory address line decoding.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEILIANG PAN/
Examiner, Art Unit 2492
/Zachary A. Davis/Primary Examiner, Art Unit 2492